DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  
Information Disclosure Statement
An information disclosure statement has not been received.  If the Applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same. 
Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Element(s) “131”, “132”, “133” (figs. 1 &/or 2), “13” (figs. 3 and 4)  need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “215” (fig. 3; appears to be a lower plate).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "211" and "212" have both been used to designate the punch fixing plate in fig. 3 (“211” on left side pointing to the punch fixing plate appears to be incorrect, whereas “212” on right side appears correct, and likewise the upper “211” on right side appears to be correctly pointing at the punch backing plate; Examiner suggests omitting the “211” on the left side in fig. 3) .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. The Examiner has provided an annotated suggestion for the drawing corrections. 
Specification
 The written specification is objected to related to the above drawing objection(s).  
Claim Objections
Claim(s) 2-3 and 8 is/are objected to because of the following informalities:  
Regarding claim 2, 
 while it is well understood that the “forming device” of the independent claim comprises the “die” of claim 2 (see figure 3 showing the forming device 3 and die portion 20 thereof; see also interview summary and Attorney generic tentative agreement thereof; Examiner further notes that the jargon of die and forming device are well understood in the art and that a die is well-known as a forming device), there is insufficient explicit antecedent basis for the limitation “the die” in the claim. The Examiner suggests that Applicant explicitly claim that the forming device comprises/is the die: “wherein the [[die]] forming device is a stamping die, and the tested piece is a punch”; or “wherein the [[die]] forming device [[is]] comprises a stamping die, and the tested piece is a punch”.
Regarding claim 3,
 the limitation “the punch comprises a drawing punch, a flange bending punch, and a die-cutting punch” is a grammatically incorrect way of describing that the punch may be each of the punches in the list (see [0028] as originally filed; see also interview summary and Attorney generic tentative agreement thereof). The Examiner suggests “wherein the punch is selected from the group consisting of a drawing punch, a flange bending punch, and a die-cutting punch”. 
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required. 
Allowable Subject Matter
Claim(s) 1-9 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to manufacture an induction pressing plate type real-time monitoring apparatus for (intended use; breathes life and meaning especially as concerns structural configuration for the functionality) tightly fixing a tested piece to a forming device comprising an upper platform and a lower platform comprising (omissions/paraphrasing for brevity/clarity; emphasis in italics) “a fixing portion having a hole", “an abutting portion connected to the fixing portion, the abutting portion in at least part of a pressure surface region being configured to press the tested piece”, and “an inductor disposed at the abutting portion and having an induction unit for inducing actual information transmitted to the abutting portion by a direct contact of the tested piece and converting the actual information into measurable data” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
This application is in condition for allowance except for the preceding formal matters pertaining to objections as put forth above. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday. Applicant is welcome to an interview to discuss any proposed corrections for overcoming the objections.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        18JUN2022